Citation Nr: 1136436	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-29 555	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California




THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to June 1943, from September 1943 to September 1946, and from October 1950 to June 1970.  He died in April 2007.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

In a statement in September 2008, the Appellant requested a hearing before a member of the Board at the VA Regional Office.  In a letter, dated in March 2011, the RO notified the Appellant that a hearing had been scheduled for Friday, May 13, 2011.  In March 2011, the Appellant called to advise that she would be unable to attend her hearing due to a scheduling conflict for medical treatment, and she asked that the hearing be re-scheduled.

In a letter, dated in June 2011, the RO advised the Appellant that her hearing had been re-scheduled for Thursday, August 4, 2011.  







In a letter to the Board, dated July 13, 2011, and received by the Board on July 19, 2011, the Appellant stated that she had called in June to confirm that she was on the August 2011 list for a hearing.  She averred that she was told that she was not on the list.  She stated that she consequently made plans for medical care in another state during that timeframe.  She specifically requested that her hearing be re-scheduled.  

On July 24, 2011, the Board forwarded the Appellant's letter to the RO for appropriate action.  The Appellant's letter was received by the RO on August 1, 2011.  Unfortunately, the RO did not communicate with the Appellant regarding her July 2011 correspondence or schedule a new hearing date.  38 C.F.R. §§ 20.703, 20.704(c).  

Inasmuch as the Appellant continues to seek a hearing, the matter is remanded in accordance with 38 C.F.R. § 20.703 and § 20.1304, so that the Appellant can be scheduled for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a hearing before the Board at the Regional Office.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



